THIS is an automobile accident case involving damages for personal injuries resulting, as it is alleged, from the negligence of defendants. The verdict was in plaintiff's favor and he was awarded judgment in the sum of $864.85, to reverse which, defendants bring the case here on error. In this opinion the parties will be designated as they appeared in the district court, or by name.
The grounds upon which reliance is placed for reversal all are within the assignments of error and are as follows: (1) That the evidence does not show any negligence on the part of defendants. (2) That the evidence conclusively shows contributory negligence on the part of the plaintiff. (3) That the doctrine of last clear chance should not have been submitted to the jury under the pleadings and the evidence.
[1] These grounds require a careful and detailed review and consideration of the evidence. Following our established rule that the evidence must be construed, if it reasonably may be, to support the judgment, we think the jury reasonably might have found the following facts: That on the night of July 6, 1933, at 9 o'clock p. m., when the accident occurred, it had been raining and the pavements were wet; that plaintiff and one Wheeler were proceeding northerly along the westerly walk on Broadway in the city of Denver and entered the intersection of Broadway and West Colfax avenue, at which intersection there was a traffic signal, while the green light was in their favor; that they proceeded *Page 367 
across said intersection in the lane for pedestrians, and while so doing the green light changed to the amber colored caution signal and so remained for four seconds and then changed to red; that when plaintiff had arrived at a point in the pedestrian lane on or a few inches north of the northernmost rail of the double street car tracks that ran along West Colfax Avenue, he and his companion Wheeler stopped to permit one or more cars that had entered the intersection after the light changed, and which were headed westerly, to pass in front of them; that West Colfax at the point where they were crossing is 63 1/2 feet wide between curb lines, and that from the north street car rail on or near which they were standing, to the north curb line of West Colfax, the distance is 26 feet; that Broadway is approximately the same width as Colfax from curb line to curb line; that there was room on either side of where plaintiff stood for a car to pass without striking him; that while standing in the position indicated, defendant Wendelin, as an employee of defendant Maddox, driving a Chevrolet delivery truck, was proceeding westerly along West Colfax at a speed of twenty miles per hour approximately and the truck struck plaintiff and his companion Wheeler where they stood in the intersection; that the right fender of the truck hit them; that the defendant Wendelin stopped the truck within 18 or 20 feet after it struck them; that Wendelin looked back through the rear window of the car when he stopped and saw plaintiff lying on the pavement just a few feet north of where the truck struck him; that he could have stopped the truck or driven it on either side of plaintiff had he seen him in time; that a city ordinance provides in effect that at the place of the accident a speed above twenty miles an hour shall not be considered safe driving, and that the speed permissible under that limit is such as is reasonable and safe under the circumstances; that so far as is here material section 10A of the city ordinances is as follows: "Green or `Go' — When green or `go' signal is given, traffic facing the *Page 368 
signal may proceed; except that vehicular traffic shall yield the right of way to pedestrians and vehicles lawfully within a crosswalk or the intersection at the time such signal is exhibited." It is clear from the evidence that the plaintiff did not see the approaching truck and that the driver of the truck did not see plaintiff until almost the moment of impact.
Defendants' witness, C. L. Organ, who was driving south on Broadway and who stopped for the red light just before the accident occurred, testified that the streets were slippery but that he had no trouble seeing. Defendants' witness, Carl Organ, who was in the car with his father, testified that from where they were stopped he could see the truck and the two men in the light produced by the headlights of the truck. Defendants' witness Eachus, who was standing by the door of the drug store at the northeast corner of the intersection of the streets, testified that he had no difficulty in seeing the two men in the street before they were struck.
In view of the fact that four of defendants' witnesses — at least two of them shown by their testimony and reference to the plat drawn to scale and introduced in evidence to have been more than twenty feet away from the point of the accident — testified they could see plaintiff standing in the street, and in view of the fact that defendant Wendelin said he looked through the back window of the truck when he stopped eighteen feet from the point of the accident and saw plaintiff lying in the street a few feet north of the place of impact, reasonable men might well find that defendant Wendelin, if exercising ordinary care, could, by the aid of the truck headlights, which he said were good, have seen the two men standing in the street in time to stop, since he could look back, presumably without such aid and see one of them lying in the street at a distance within which he did stop, and since other witnesses further away did see him. From Wendelin's own testimony, above noted, the jury might well have found that in the exercise of reasonable *Page 369 
care he could have seen plaintiff in time to have done any one of three things that would have saved the latter from injury, namely: stopped, turned to the right, or turned to the left. The evidence of negligence clearly was sufficient to carry the case to the jury.
[2] If the jury found there was no contributory negligence on the part of the plaintiff, its verdict is supported by the evidence of defendant's negligence. If it found there was contributory negligence the effect of such negligence is avoided by the last clear chance rule upon which it was properly instructed and the verdict still is supported by the evidence. The determination of whether there was or was not contributory negligence on the part of the plaintiff is not decisive of the case. We need not, therefore, determine whether or not the record contains conclusive evidence of the contributory negligence of plaintiff as defendants contend. In considering defendants' third objection, that the doctrine of last clear chance is not properly in the case, we shall assume that there was evidence from which the jury might have found contributory negligence.
[3] The complaint charged negligence generally in the following words: "That at said time and place the defendant [Wendelin] so carelessly and negligently operated, maintained, and controlled the said truck that it ran into the plaintiff, throwing him to the ground and seriously injuring and damaging the plaintiff herein and his property." The defendants denied the charge of negligence and alleged generally that plaintiff was guilty of contributory negligence, which charge plaintiff denied in his replication. Any evidence offered by either party showing the circumstances under which the accident occurred and any evidence showing the acts and omissions of the parties, was admissible and competent as bearing on the questions of whether the defendant exercised ordinary care to prevent injury to plaintiff, and if not, whether his failure to exercise such care was a proximate cause of the resulting injury; and, if the defendant *Page 370 
was not in the exercise of ordinary care to prevent injury to plaintiff, whether plaintiff was himself lacking in ordinary care for his own safety, which lack of care contributed to the injury he sustained. No error is assigned on the admission of such evidence.
[4] From the testimony of plaintiff and defendant Wendelin concerning the circumstances under which the accident happened and the conduct of the plaintiff and Wendelin, driver of the car, it clearly appears that plaintiff was out in Colfax avenue near the north rail of the street car tracks just before he was struck, and it further appears that four of the defendants' witnesses, two of whom were more than twenty feet away from where plaintiff was standing, saw him and saw defendants' car approaching him. Defendant Wendelin himself testified that he did not see plaintiff until immediately before the truck struck him, that he stopped his car in from eighteen to twenty feet from the point of impact and that he then looked through the rear window of the truck and could see plaintiff lying where he was struck, eighteen or twenty feet back of the car. He also testified that his headlights and brakes were in good condition and that he could have stopped the truck or have driven to the right or left of the plaintiff if he had seen him in time. Assuming, as defendants contend, that plaintiff was guilty of contributory negligence in being out in the street or in failing to see or avoid the car, the evidence before the court, to the admission of which no error is assigned, disclosed a situation to which the doctrine of last clear chance might properly apply. Colorado Springs  InterurbanRy. Co. v. Merrill, 27 Colo. App. 382, 149 Pac. 843;Nichols v. Chicago, B.  Q. R. R. Co., 44 Colo. 501,98 Pac. 808.
[5] When application was made to amend the replication by pleading last clear chance it was addressed to the discretion of the court and in permitting the amendment to conform to the proof the court did not abuse its discretion. Defendants contend that they were *Page 371 
prejudiced by the order of the court permitting the amendment after the testimony was concluded and the witnesses excused. This contention is not sound. All of the evidence concerning the accident and the conduct of the parties, under the disclosed circumstances, which was admissible under the issues as made by the pleadings subsequent to the amendment, was admissible under the issues made by the allegations and denial of negligence and contributory negligence contained in the pleadings prior to the amendment.
The judgment is affirmed.
MR. JUSTICE BOUCK dissents.
MR. JUSTICE BURKE sitting for MR. CHIEF JUSTICE CAMPBELL, who did not participate.